Case 0:18-cv-61877-FAM Document 50 Entered on FLSD Docket 02/06/2019 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-61877-CIV-MORENO/SELTZER

  HUDSON TREVISAN,
  EDWARD SALVATORE TEAGUE, and
  FARAZ KHAN,

                       Plaintiffs,

  vs.

  P.I.P, INC., and
  WAYNE P. TEAGUE,

                  Defendants.
  _______________________________/

                            REPORT AND RECOMMENDATION

         THIS CAUSE is before the Court upon Defendants’ Renewed Motion to Stay

  Proceedings and Compel Arbitration and Incorporated Memorandum of Law (“Motion) (DE

  43) and has been referred to the undersigned pursuant 28 U.S.C. § 636 and Magistrate

  Rule 1(c) and (d), Local Rules of the United States District Court for the Southern District

  of Florida (DE 31). For the reasons that follow, the undersigned RECOMMENDS that the

  Motion (DE 43) be DENIED.

  I.     PROCEDURAL HISTORY

         On January 10, 2019, Plaintiffs filed a Third Amended Complaint alleging violations

  of the Fair Labor Standards Act (“FLSA”) (DE 1). Plaintiffs specifically “seek recovery of

  damages . . . and further seek[] interest, costs, and attorneys’ fees pursuant to 29 U.S.C.

  § 216(b)” (DE 40 ¶ 21).

         On January 22, 2019, Defendants filed a Renewed Motion to Stay Proceedings and

  Compel Arbitration and Incorporated Memorandum of Law (“Motion”) (DE 43), and on
Case 0:18-cv-61877-FAM Document 50 Entered on FLSD Docket 02/06/2019 Page 2 of 5



  February 5, 2019, Plaintiffs responded (“Response”) (DE 34) thereto. The undersigned

  notes that Defendants had previously replied (“Reply”) (DE 37) to Plaintiffs’ response to the

  initial motion to stay and that Plaintiffs have reiterated the same arguments in their

  response to the renewed motion.

  II.    MOTION

         Defendants move this Court to compel arbitration pursuant to a mandatory

  arbitration clause in the Employee Commission Agreement (“ECA”) signed by each Plaintiff

  as a condition to his employment. The arbitration clause in each ECA provides:

         Any dispute arising out of this agreement shall be resolved by mediation or
         arbitration, each party agrees, the parties will equally divide cost of
         mediation. Each party to any arbitration will pay its own fees and expense,
         including attorney fees and will share other fees of arbitration. The
         arbitration may conduct the hearing in absence of either party. After notified
         of such hearing. [sic]

  (DE 43-1, DE 43-2).

         In reviewing a motion to compel arbitration, a district court should consider three

  factors: (1) whether a valid agreement to arbitrate exists; (2) whether an arbitrable issue

  exists; and (3) whether the right to arbitrate was waived. Integrated Sec. Servs. v. Skidata,

  Inc., 609 F. Supp. 2d 1323, 1324 (S.D. Fla. 2009). Plaintiffs oppose the Motion on several

  grounds, including that a valid agreement does not exist.1 More specifically, Plaintiffs

  argue that the Agreements are unenforceable because they improperly deny to them the

  right to recover fees and costs under the FLSA. In their Reply, Defendants correctly note

  that parties seeking to avoid arbitration have the burden of establishing that enforcement


         1
          Plaintiffs also argue that they did not sign the Agreements and that their FLSA
  claims are beyond the scope of the Agreements. The undersigned does not address these
  arguments, as the undersigned has concluded that the Agreements are unenforceable.

                                               2
Case 0:18-cv-61877-FAM Document 50 Entered on FLSD Docket 02/06/2019 Page 3 of 5



  of the agreement would preclude them from “effectively vindicating [their] federal statutory

  right in the arbitral forum.” Reply at 3 (DE 37) (quoting Musnick v. King Motor Co. of Fort

  Lauderdale, 325 F.3d 1255, 1259 (11th Cir. 2003)). However, Defendants then argue,

  incorrectly, that “nothing in the relevant provision precludes an arbitrator from awarding

  fees and costs to a prevailing plaintiff.” Reply at 3 (DE 37). The undersigned does not

  agree.

           The Agreements expressly provide: “Each party to any arbitration will pay its own

  fees and expense, including attorney fees and will share other fees of arbitration.”

  (emphasis added). This language does not leave any discretion with the arbitrator to

  award fees and costs. The terms of the arbitration clause would require each Plaintiff to

  cover his own attorney’s fees even if he were successful. Yet, as the Eleventh Circuit has

  made clear, the terms of an arbitration clause must be “fully consistent with the purposes

  underlying any statutory claims subject to arbitration.” Paladino v. Avnet Computer Techs.,

  Inc., 134 F.3d 1054, 1059 (11th Cir.1998).            And “[w]hen an arbitration clause has

  provisions that defeat the remedial purpose of the statute, . . . the arbitration clause is not

  enforceable.” Id. at 1062. Accordingly, where an FLSA defendant had sought to compel

  arbitration under an agreement (with a severability clause) providing for each party to “bear

  its own costs, including attorney’s fees,” a judge in this District stated:

           It is clear that Plaintiff cannot be found to have waived his right to recover his
           attorney’s fees. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350,
           1355 (11th Cir.1982). Thus, the provision regarding attorney’s fees is
           unenforceable as applied to this FLSA proceeding. Should Plaintiff be a
           prevailing party, he is entitled to recover a reasonable attorney’s fee. See
           28 U.S.C. § 216(b).

  Schatt v. Aventura Limousine & Transp. Service, Inc., 2010 WL 4942654, at *3 (S.D. Fla.


                                                   3
Case 0:18-cv-61877-FAM Document 50 Entered on FLSD Docket 02/06/2019 Page 4 of 5



  2010) (Cooke, D.J.). Because the language of the arbitration provisions at issue in this

  case plainly prohibits Plaintiffs from recovering their fees and costs, it contravenes the

  FLSA and is unenforceable. See also Shotts v. OP Winter Haven, Inc., 86 So. 3d 456, 474

  (Fla. 2011) (concluding that the limitation of remedies provisions in arbitration agreement

  violated public policy, “for they directly undermine specific statutory remedies created by

  the Legislature,” and “that any arbitration agreement that substantially diminishes or

  circumvents these remedies . . . is unenforceable”).

         The undersigned notes that “when an arbitration clause includes a severability

  clause, the arbitration clause remains enforceable, regardless of the validity of the remedial

  restrictions.” Velazquez v. Corp. Transit of Am., Inc., 2016 WL 10537597, at *5 (M.D. Fla.

  Dec. 20, 2016) (citing Anders v. Hometown Mortg. Servs., Inc., 346 F.3d 1024, 1032 (11th

  Cir. 2003)). Here, however, none of the Agreements contain a severability provision. And

  in the absence of such a provision, the objectionable language in these Agreements

  cannot simply be severed.       Accordingly, the arbitration clauses in their entirety are

  unenforceable. See Velazquez, 2016 WL 10537597, at *4 (“Remedial restrictions in an

  arbitration clause which deny meaningful statutory relief may, however, in the absence of

  a severability clause, invalidate the entire arbitration clause.”).

  III.   CONCLUSION

         The undersigned concludes that the arbitration clauses are unenforceable as they

  deny Plaintiffs a substantive right under the Fair Labor Standards Act: the right to recover

  fees and costs pursuant to 29 U.S.C. § 216(b). The arbitration clauses do not contain a

  severability provision that would permit the Court to disregard the objectionable language.

  The arbitration clauses, therefore, are unenforceable in their entirety. Accordingly, the

                                                4
Case 0:18-cv-61877-FAM Document 50 Entered on FLSD Docket 02/06/2019 Page 5 of 5



  undersigned RECOMMENDS that Defendants’ Renewed Motion to Stay Proceedings and

  Compel Arbitration and Incorporated Memorandum of Law (DE 43) be DENIED.

         The parties will have fourteen (14) days from the date of being served with a copy

  of this Report and Recommendation within which to file written objections, if any, with the

  Honorable Federico A. Moreno, United States District Judge. Failure to file objections

  timely shall bar the parties from a de novo determination by the District Judge of an issue

  covered in the Report and shall bar the parties from attacking on appeal unobjected-to

  factual and legal conclusions contained in this Report except upon grounds of plain error

  if necessary in the interest of justice. See 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S.

  140, 149 (1985); Henley v. Johnson, 885 F.2d 790, 794 (1989); 11th Cir. R. 3-1 (2016).

         DONE and SUBMITTED at Fort Lauderdale, Florida, this 6th day of February 2019.




  Copies to:

  Hon. Federico A. Moreno
  United States District Judge

  All counsel of record




                                              5
